                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                        IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   DESTANEE MIKAEL MORGAN,                                  No. C 19-1071 WHA (PR)
                                                                         10                    Petitioner,                             ORDER TO SHOW CAUSE
                                                                         11        v.
United States District Court
                               For the Northern District of California




                                                                         12   W.Z. JENKINS, II,
                                                                         13                    Respondent.
                                                                                                                      /
                                                                         14
                                                                         15                                               INTRODUCTION
                                                                         16             Petitioner, a federal prisoner currently incarcerated at the Federal Correctional
                                                                         17   Institution in Dublin, California, has filed a pro se petition for a writ of habeas corpus pursuant
                                                                         18   to 28 U.S.C. § 2241. She has paid the filing fee. For the reasons discussed below, respondent is
                                                                         19   ordered to show cause why the petition should not be granted.
                                                                         20                                                DISCUSSION
                                                                         21   A.        STANDARD OF REVIEW
                                                                         22             A district court may entertain a petition for a writ of habeas corpus challenging the
                                                                         23   execution of a federal sentence only on the ground that the sentence is being executed "in
                                                                         24   violation of the Constitution or laws or treaties of the United States." 28 U.S.C. § 2241(c)(3);
                                                                         25   United States v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984). The court should "award the writ
                                                                         26   or issue an order directing the respondent to show cause why the writ should not be granted,
                                                                         27   unless it appears from the application that the applicant or person detained is not entitled
                                                                         28   thereto." 28 U.S.C. § 2243.
                                                                          1   B.     LEGAL CLAIM
                                                                          2          Petitioner claims that respondents violated her right to due process by failing to remove
                                                                          3   a detainer filed by San Luis Obispo County officials and by denying her approximately 90 days
                                                                          4   of credits for time she served in county jail prior to being sentenced in federal court. These
                                                                          5   assertions are sufficient to require a response.
                                                                          6                                            CONCLUSION
                                                                          7          For the foregoing reasons and for good cause shown,
                                                                          8          1. The clerk shall serve by certified mail a copy of this order and the petition and all
                                                                          9   attachments thereto upon the respondent and the respondent's attorney, the United States
                                                                         10   Attorney for the Northern District of California. The clerk shall also send a copy of the petition
                                                                         11   to the Attorney General of the United States in Washington, D.C. The clerk shall also serve a
United States District Court
                               For the Northern District of California




                                                                         12   copy of this order on the petitioner.
                                                                         13          2. Respondent shall file with the court and serve on petitioner, within ninety-one (91)
                                                                         14   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                         15   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                                                         16   granted based on the claim found cognizable herein. Respondent shall file with the answer and
                                                                         17   serve on petitioner a copy of all portions of the state prison disciplinary proceedings that are
                                                                         18   relevant to a determination of the issues presented by the petition.
                                                                         19          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                                                         20   court and serving it on respondent within twenty-eight days of the date the answer is filed.
                                                                         21          3. Respondent may file, within sixty-three (63) days, a motion to dismiss on procedural
                                                                         22   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                                                         23   Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
                                                                         24   with the court and serve on respondent an opposition or statement of non-opposition within
                                                                         25   twenty-eight days of the date the motion is filed, and respondent shall file with the court and
                                                                         26   serve on petitioner a reply within fourteen days of the date any opposition is filed.
                                                                         27          4. Petitioner is reminded that all communications with the court must be served on
                                                                         28   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must


                                                                                                                                 2
                                                                          1   keep the court informed of any change of address and must comply with the court's orders in a
                                                                          2   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                                                          3   pursuant to Federal Rule of Civil Procedure 41(b).
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                              Dated: April   25    , 2019.
                                                                          6                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
